DETAILED ACTION
Claims 1, 4-5, 8-10,12 and 22-23 is pending.
	Applicants response filed 11/23/2021 has been received and entered in the application.
 
Action Summary
	Claims 1, 3-6, 8,10,12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel et al. (US 2015/0320816 A1), Frome (US 6,197,830 B1) and ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012) all are of record is maintained with modification due to applicants amendment of claims.  

	Claims 1 and 3-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel et al. (US 2015/0320816 A1),  Frome (US 6,197,830 B1) and ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012).  as applied to claims 1, 3-6, 8,10,12 and 23 above in further view of Ho (US 2013/0072563 A1) all are of record is maintained with modification due to applicants amendment of claims.  
  

	Claims 1, 3-10, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel et al. (US 2015/0320816 A1), Frome (US 6,197,830 B1), and ZYVOX® PDR, Pharmacia and .  


  
Response to Arguments
		
	Applicant again argues that the combination of references does not teach a method of formulating a footbath with a topical treatment solution including sodium citrate, citric acid and dextrose, linezolid in topical solution, or administration of linezolid in topical solution.  In response it is respectfully submitted that Ritchie et al. teach methods of wound management comprising administrating a composition comprising an antimicrobial agent and a carrier, inter alia (i.e. a “treatment solution”) and wherein the compositions are useful in counteracting (i.e. treating) or preventing an infection. Ritchie et al. further that compositions can be used as a bath for managing feet (i.e. footbath with topical application to an outer body surface, or foot or hand, as claimed in the instant claims 1, 7 and 23 respectively) (paragraph 0046), which can be applied for at least 30 minutes daily (see page 4, section [0046]; page 7 Example 3; page 9, Example 6).  Sims discloses an aqueous formulation of linezolid, sodium citrate, citric acid, dextrose and water (sterile).  Further, it is known from Patel et al. that linezolid may be used in topical treatments for wound healing.  It would have been obvious to use a suitable antimicrobial agent for treating wounds (e.g., linezolid as taught by Sims and 
	 

	 
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4-5, 8,10,12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel (US 2015/0320816), Frome (US 6,197,830 B1) all are of record, Sims (US Patent 6,796,975) and in view of ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012) of record.  
Ritchie et al. teach methods of wound management comprising contacting a wound with a composition comprising a chelating agent, a pH buffering agent, an antimicrobial agent, Vitamin E and a carrier (e.g. water and a surfactant) (see abstract; paragraph 0040). Ritchie et al. also teach the compositions are useful in counteracting (i.e. treating) or preventing an infection (see page 2, section [0013]) and teach the infections that may be treated include any opportunistic infection of a wound by a bacterium (see page 4, section [0049]). Ritchie et al. teach the composition may be applied to a wound as lavage, where the wound is washed or irrigated as claimed in the instant claims 11 and 12 (see page 4, section [0045]).  Ritchie et al. further that compositions can be used as a bath for managing feet (i.e. footbath with topical application to an outer body surface, or foot or hand, as claimed in the instant claims 1, 7 and 23 respectively) (paragraph 0046), which can be applied for at least 30 minutes daily (see page 4, section [0046]; page 7 Example 3; page 9, Example 6).  Ritchie teaches treating a wound with ampicillin dissolved in a liter of distilled water (example 14).  It would be obvious to one of ordinary skill in the art to apply antimicrobial treatments with antibiotics in a bath of 1 lL until the infection is eradicated, and that footbath solution would be contained with a container as claimed in the instant claim 6. 

Patel teach wound healing and scar reduction compounds, wherein 0.05 to 5% of linesolid may be added (see abstract; page 1, section [0006].  Patel teaches that folling antibiotics may be added to the base compound linezolid (paragraph 0018).  Patel teaches that the antibiotic may be ampicillin (paragraph 0018).
Frome teaches crushing amitriptyline tablets, placing them in a liquid solution by dissolve them in distilled water, and then adding them to liquefied lecithin in order to formulate a topical composition (see column 5, lines 10-21). 
Sims teaches the following aqueous formulation to treat gram positive oxazolidinone agent:

    PNG
    media_image1.png
    124
    403
    media_image1.png
    Greyscale


The linexolid solution is formulated by heating water for injection from about 50 to about 65.degree. Next the sodium citrate, citric acid and dextrose are added and stirred until dissolved. An aqueous slurry of linezolid is added to the previous mixture and stirred until dissolved. The pH is measured and adjusted if necessary. Last the mixture 
The ZYVOX® PDR teach commercially available tablets containing 400 or 600 mg of linezolid (see page 1, Description).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use the linezolid, sodium citrate, citric acid and dextrose taught by Sims and Ritchie as the antibiotic in the method of treating a wound with an in a liter, wherein said treatment includes counteracting (i.e. treating) or preventing a bacterial infection by contacting the skin that is either broken (e.g. irrigations and scar reduction (which implies that the wound has been open and healed with the administration of said composition) or closed wounds (i.e. topical application to an outer body surface, or foot or hand taught by Ritchie, Sims and Patel.  One of ordinary skill in the art would have been motivated to use the linezolid and ampicillin with sodium citrate, citric acid, dextrose as taught by Patel and Sims as the antibiotic as well as in the method of treating a wound, wherein said treatment includes counteracting (i.e. treating) or preventing a bacterial infection with antibiotics taught by Ritchie with a reasonable expectation of success because Ritchie and Sims teach using an antibiotic in its wound treating composition and Patel et al. teach particular antibiotics in wound healing compositions.  
Further, in regards to claims 4-5 and 11, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to take the linezolid tablets taught by ZYVOX® PDR, and crush them into powder for addition into a solution and compounding with an excipient base to formulate a topical formulation as taught by 
In regards to claim 4, while the references do not explicitly teach the claimed amounts of linezolid to diluent, the determination of optimal or workable amount of linezolid to diluent routine experimentation is obvious absent showing of criticality of the claimed amounts. One having ordinary skill in the art would have been motivated to do this to obtain the desired wound treating and infection treating properties of the composition.  
In regards to claim 5, while the cited prior art references do not explicitly teach mixing an excipient base powder with the linezolid before combining the linezolid and 
In regards to claim 8, it is known in the art to employ water (sterile) as taught by Sims.  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use sterile water because the composition is being applied to a wound and water (sterile) is employed by the teachings of Sims.  Further, the composition is being used to counteract and prevent infections, so one of ordinary skill in the art would have been motivated to use sterile water to prevent contamination of the wound.  One of ordinary skill in the art would have had a reasonable expectation of success in using sterile water because Ritchie et al. teach water as a carrier.  
In regards to claim 10, while the cited prior art references do not teach the agitating the treatment solution within the bathing container, it would have been obvious to agitate the solution with the hand or the foot treated.  One of ordinary skill in the art would have been motivated to agitate the solution with the hand or the foot treated to ensure the wound is thoroughly treated by the solution.  One of ordinary skill in the art would have a reasonable expectation of success in agitating the solution with the hand 
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  

	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel (US 2015/0320816), Frome (US 6,197,830 B1) all are of record, Sims (US Patent 6,796,975) and in view of ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012) of record as applied to claims 1, 4-5, 8,10,12 and 23 above in further view of Ho (US 2013/0072563 A1) of record.  
Ritchie et al. in view of Patel et al., Sims, and ZYVOX®PDR is described supra as applied to claims 1, 2-8, and 10-12.
Ritchie et al. in view of Patel et al., Sims, and ZYVOX®PDR do not teach the diluent comprises sodium hypochlorite or Dakin’s solution.  
Ho is drawn towards methods of reducing microbial contamination on surfaces using aqueous solutions (see page 1, section [0003]). Ho teaches such compositions for use in foot baths (see page 1, section [0006]), which can comprise sodium hypochlorite (see page 2, section [0025]).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to include the sodium hypochlorite taught by Ho et al. in a footbath composition obvious over Ritchie et al. in view of Patel et al., Sims, and ZYVOX®PDR.  One of ordinary skill in the art would have been motivated to include the sodium prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation. Additionally, "[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  


	Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel (US 2015/0320816), Frome (US 6,197,830 B1) all are of record, Sims (US Patent 6,796,975) and in view of ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012) of record as applied to claims 1, 4-5, 8,10,12 and 23 in further view of Stasko et al. (WO 2013/063354 A1) of record.
Ritchie et al. in view of Patel et al., Sims, and ZYVOX®PDR, is described supra as applied to claims 1-8 and 10-12 supra.  
Ritchie et al. in view of Patel et al., Sims, and ZYVOX®PDR do not teach heating the treatment solution within the bathing container as claimed in the instant claim 22. 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to heat the bath solution as taught by Stasko et al. wherein the bath solution is the treatment solution used in the method of treating a bacterial infection obvious over Ritchie et al. in view of Patel et al., Sims, and ZYVOX®PDR. One of ordinary skill in the art would have been motivated heat the bath solution as taught by Stasko et al. wherein the bath solution is the treatment solution used in the method of treating a bacterial infection obvious over Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR because Stasko et al. clearly teach bath solutions are used for treating wounds and may be heated and the treatment solution obvious over Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR is also for treating wounds.  One of ordinary skill in the art would have had a reasonable expectation of success in heating the bath solution as taught by Stasko et al. wherein the bath solution is the treatment solution used in the method of treating a bacterial infection obvious over Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR because Ritchie et al. teach topical wound treating compositions that may be administered via a bath and Stasko et al. teach heating bath solutions and bath solutions for treating wounds.  
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1, 4-5, 8-10,12 and 22-23 is rejected.
No claims are allowed.


Correspondence
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627